Name: 2014/442/EU: Commission Implementing Decision of 7 July 2014 approving the plans for the eradication of African swine fever in feral pigs in certain areas of Lithuania and Poland (notified under document C(2014) 4551)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  natural environment;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2014-07-09

 9.7.2014 EN Official Journal of the European Union L 200/21 COMMISSION IMPLEMENTING DECISION of 7 July 2014 approving the plans for the eradication of African swine fever in feral pigs in certain areas of Lithuania and Poland (notified under document C(2014) 4551) (Only the Lithuanian and Polish texts are authentic) (2014/442/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (1), and in particular Article 16 thereof, Whereas: (1) Directive 2002/60/EC introduces the minimum Union measures for the control of African swine fever, including those to be applied in case of confirmation of the presence of African swine fever in feral pigs. (2) At the beginning of 2014 Lithuania and Poland confirmed the presence of African swine fever in feral pigs at the border with Belarus and they have adopted disease control measures as provided for in Directive 2002/60/EC. In order to establish appropriate control measures and to prevent disease spread, a Union list of high risk areas has been established in the Annex to Commission Implementing Decision 2014/178/EU (2). Parts I and II of that Annex list the areas in Lithuania and Poland where the eradication plans are to be implemented. (3) In the light of the epidemiological situation and in accordance with Directive 2002/60/EC Lithuania and Poland submitted to the Commission the plans for the eradication of African swine fever in the concerned areas of those Member States. (4) The plans submitted by Lithuania and Poland have been examined by the Commission and found to comply with Directive 2002/60/EC. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Lithuania on 22 April 2014 for the eradication of African swine fever in the areas referred to in the Annex to Implementing Decision 2014/178/EU is approved. Article 2 The plan submitted by Poland on 14 May 2014 for the eradication of African swine fever in the areas referred to in the Annex to Implementing Decision 2014/178/EU is approved. Article 3 Lithuania and Poland shall bring into force the laws, regulations and administrative provisions for implementing the plans referred to in Articles 1 and 2. Article 4 This Decision is addressed to the Republic of Lithuania and to the Republic of Poland. Done at Brussels, 7 July 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 192, 20.7.2002, p. 27. (2) Commission Implementing Decision 2014/178/EU of 27 March 2014 concerning animal health control measures relating to African swine fever in certain Member States (OJ L 95, 29.3.2014, p. 47).